        Case 3:13-cv-00297-JAM Document 681-1 Filed 06/30/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

 BRUCE KIRBY, INC. and BRUCE KIRBY

         Plaintiffs,
                                                            Civil Action No. 3:13-cv-00297-JAM
                  vs.

 LASERPERFORMANCE (EUROPE) LIMITED, et

 al.,

         Defendants.



                 DECLARATION OF BENJAMIN N. LUEHRS IN SUPPORT
                 OF RENEWED MOTION TO WITHDRAW APPEARANCE

        I, Benjamin N. Luehrs, declare as follows:

        1.      I was an associate of Whitmyer IP Group LLC (“WHIPgroup”), 600 Summer

Street, Stamford, Connecticut 06901, from January 2017 to May 2021.

        2.      I submit this declaration in support of Plaintiffs’ Renewed Motion to Withdraw

the Appearance of Benjamin N. Luehrs.

        3.      During my tenure at WHIPgroup, I was one of the attorneys that represented

Bruce Kirby, Inc. and Bruce Kirby (collectively “Plaintiffs”) in the above-referenced matter.

        4.      I am familiar with the facts stated herein and, if called to testify, would

competently testify thereto.

        5.      During my tenure at WHIPgroup, I communicated with Plaintiffs on a regular

basis. Upon my decision to leave WHIPgroup, I informed Plaintiffs of my impending departure.

        6.      Plaintiffs did not object to my withdrawal as counsel of record in this action.

        7.      Plaintiffs further indicated that they understood that attorneys Wesley W.
       Case 3:13-cv-00297-JAM Document 681-1 Filed 06/30/21 Page 2 of 2




Whitmyer, Jr. and Robert D. Keeler would continue to represent them in this action.

       8.       Following the Court’s denial of my motion to withdraw without prejudice, I again

contacted Plaintiffs regarding my request to withdraw.

       9.       Plaintiffs explicitly consented to my withdrawal.

       10.      Accordingly, at my request, WHIPgroup is filing concurrently herewith a

Renewed Motion to Withdraw the Appearance of Benjamin N. Luehrs.



       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and accurate to the best of my knowledge.



June 30, 2021                                        ___________________________
Date                                                       Benjamin N. Luehrs




                                                 2
